Citation Nr: 0633552	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to death benefits as the veteran's surviving 
child.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied VA death benefits as a 
surviving child of the veteran.  The RO issued a notice of 
the decision that same month, and the appellant timely filed 
a Notice of Disagreement (NOD) in April and June 2004.  
Subsequently, in July 2004 the RO provided a Statement of the 
Case (SOC), and thereafter, in January 2005, the appellant 
timely filed a substantive appeal.

The appellant did not request a Board hearing on this matter.

The Board notes that the appellant, in a joint August 2004 
letter written by her and the veteran's grandson, S.J.B., 
appears to seek death benefits on behalf of the grandson.  
Grandchildren, however, are ineligible for such benefits as a 
matter of law.  38 U.S.C.A. § 101; 38 C.F.R. § 3.57.  
Accordingly, a claim for death benefits under such 
circumstances is not raised by the record.


FINDINGS OF FACT

1.	The veteran died in August 1991.

2.	The appellant is the daughter of the veteran and was born 
in August 1947; the appellant was married in June 1979; 
she submitted a claim for VA death benefits in October 
2003.

3.	There is no evidence that, prior to age 18, the appellant 
was permanently incapable of self-support.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
surviving child of a veteran, for purposes of entitlement to 
VA death benefits, have not been met.  38 U.S.C.A. §§ 101(4), 
501, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.57 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case, because the Board below has denied the 
appellant's claim as a matter of law, no reasonable 
possibility exists that any further assistance would aid the 
appellant in substantiating this claim.  Therefore, the VCAA 
duties of notice and assistance do not apply.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

II. Law and Regulation
Death Benefits as a Surviving Child of the Veteran
38 U.S.C.A. § 101(4) and 38 C.F.R. § 3.57 set forth the 
definition of "child" for the purposes of claims for VA 
pension, compensation and dependency and indemnity 
compensation benefits.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57.  Relevant to the instant appeal, these provisions state 
that the term "child" of the veteran means an unmarried 
person who: (1) is under the age of 18 years; or (2) before 
reaching the age of 18 years became permanently incapable of 
self-support; or (3) after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a); accord Theiss v. 
Principi, 18 Vet. App. 204, 207-08 (2004) (outlining 
provisions of 38 U.S.C.A. § 101(4) and 38 C.F.R. § 3.57).


III. Analysis 
a. Factual Background
The veteran's death certificate reveals that he died in 
August 1991.

The appellant's Marriage Contract, received in September 
1991, discloses that she is the daughter of the veteran and 
was born in August 1947.  This document also indicates that 
she married W.T. in June 1979.

The appellant filed her claim for death benefits as a child 
of the veteran in October 2003 at the age of 56.  At the time 
of the veteran's death, she was approximately 44 years old.     

b. Discussion
The Board determines that the appellant has failed to meet 
the statutory and regulatory definition of "child" for the 
purposes of VA death benefits.  Specifically, she is married 
and was married prior to the veteran's 1991 death.  
Additionally, the appellant was many years older than 18 at 
the time of the veteran's death.  There is no indication from 
the record that she was pursuing a course of instruction at 
an approved educational institution during the period of time 
in question but even if she was, she was well beyond the age 
of 23.  Finally, there is no evidence of record to indicate 
that before reaching the age of 18 years, the appellant 
became permanently incapable of self-support.  

[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  In view of the foregoing, the Board finds 
that the appellant's claim must be denied as a matter of law.  


ORDER

Legal entitlement to nonservice-connected death pension 
benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


